Citation Nr: 0331580	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  02-14 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a burial allowance based on service-connected 
death.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L.  J. Vecchiollo



INTRODUCTION

The veteran served on active duty from December 1970 to 
November 1973.  He died on February [redacted], 2001.  The appellant 
is his mother.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision of the Pittsburgh, 
Pennsylvania, Department of Veterans Affairs (VA) Regional 
Office (RO).  


REMAND

VA will make as many requests as are necessary to obtain 
relevant records from VA medical facilities.  VA will end its 
efforts to obtain records from such facility only if VA 
concludes that the records sought do not exist or that 
further efforts to obtain them would be futile.  Cases in 
which VA may conclude that no further efforts are required 
include those in which the VA is advised that the requested 
records do not exist or the custodian does not have them.  
38 C.F.R. § 3.159(c)(2) (2003).  

The veteran, in 1996, and the appellant have indicated that 
he was treated several times after his separation from 
service until the 1990's at the Erie, Pennsylvania, 
VA Medical Center (VAMC).  Although some records from this 
facility were obtained (concerning care he received there 
from 1974 to 1978, and in 1995), other treatment records note 
that he also was seen there as an outpatient in the 1980's 
and even may have been hospitalized there in the early 
1980's.  In addition, a Report of Contact dated in September 
1991 indicates that he was hospitalized at the Oakland VAMC 
in Pittsburgh in April 1991.  Therefore, attempts should be 
made to obtain these additional treatment records.  



Note also that, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should contact the appellant 
to obtain the information necessary to 
acquire the veteran's complete clinical 
records which are not currently on file.  
In particular, the RO should obtain any 
outstanding medical records from the 
Erie, Pennsylvania VAMC and the Oakland 
VAMC in Pittsburgh.

2.  The RO also must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied 
in accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

3.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the claim is still denied, send the 
appellant and her representative a 
supplemental statement of the case (SSOC) 
and give them time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




